DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 11, 18, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 8, 9, 11, 18, 19, and 21 each recite the limitation "preferably" followed by values.  As it is unclear whether the language is required to read on the claims, or is merely suggested, the claims are indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of WO 2004022266 to Beck in view of the English translation of JP 2013-158796 to Imagawa.
Regarding claims 1, 2, 4, and 14 Beck discloses a workpiece (1) with an inner contour edge section (31) and opening (4) inside of the edge section (31) (Fig. 7), a plurality of bases are melted/molten by a laser beam such that the bases protrude from the edge section and build up and the adjacent bases are enlarged/joined to connect and a cover/projection is the outer layer which can close the opening inner contour completely or partially (“40 is partially melted on its surface, for example, and material is again supplied, which is melted on the projection 40 and allowed to solidify. This is repeated until the projection 40 is enlarged such that the opening 4 is closed. The projection 40 can also be enlarged by supplying material 25 and sintering the material 25.). 
Beck does not disclose that the bases are webs.
However, Imagawa discloses a web build-up material of braided wires (71) and a mesh space (72). 
The advantage of utilizing a web build-up material of braided wires and a mesh space is to increase the strength and connections of the layers. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Beck by utilizing a web build-up material of braided wires and a mesh space in order to increase the strength and connections of the layers
Regarding claims 3 and 13 Imagawa further discloses that the layer(s) include a space (72) where a wire is melted.
Reasons for Allowability
	Regarding Claims 5 and 15, the art does not disclose that the base webs are formed by dot-wise application of molten material including supplying the material to a predetermined location of the workpiece or applied material using a material supply apparatus, switching on and directing a laser beam to the location and melting the material, switching off the laser beam after exceeding a predetermined time, and supplying further material to the location for a duration of a predetermined cooling time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761